NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Zarobi on March 7, 2021. 

The application has been amended as follows: 

Amend claim 11 as follows: 
An ablation system, comprising: 
an ablation probe defining a fluid path for circulation of a fluid therethrough and having tubing in fluid communication with the fluid path; 

a pump configured to operably couple to the tubing and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe; 
a sensor configured to measure an electrical current drawn by the pump; and 
a computing device configured to: 
store, in a memory, performance data for the tubing operably coupled to the pump and performance data for the
calculate a normal electrical current operating range for the pump based on the stored performance data for the tubing operably coupled to the pump and the stored performance data for the 
determine at least one of a flow rate or a pressure of the fluid pumped through the fluid path by the pump based on the measured electrical current; 
determine that an occlusion along the fluid path exists when the measured electrical current is above the calculated normal electrical current operating range for the pump; 
determine that a leakage along the fluid path exists when the measured electrical current is below the calculated normal electrical current operating range for the pump; and 
display an indication of whether the occlusion along the fluid path exists and an indication of whether the leakage along the fluid path exists.
Amend claim 14 as follows:
 the energy from the generator to the ablation probe if the measured electrical current is outside the calculated normal electrical current operating range for the pump.
Amend claim 26 as follows:
An ablation system, comprising: 
an ablation probe defining a fluid path for circulation of a fluid therethrough and having tubing in fluid communication with the fluid path; 
a microwave generator configured to supply microwave energy to the ablation probe for treating a tissue; 
a fluid pump configured to operably couple to the tubing and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe; 
a power supply configured to deliver an electrical current to the fluid pump; 
a current sensor disposed between the power supply and the fluid pump and configured to measure the electrical current drawn from the power supply by the fluid pump; and 
a computing device configured to: 
store, in a memory, performance data for the tubing operably coupled to the fluid pump and performance data for thefluid pumped through the fluid path by the fluid pump; 
calculate a normal electrical current operating range for the fluid pump based on the stored performance data for the tubing operably coupled to the fluid pump and the stored performance data for the

determine that an occlusion along the fluid path exists when the measured electrical current drawn by the fluid pump is above the calculated normal electrical current operating range for the fluid pump; 
determine that a leakage along the fluid path exists when the measured electrical current drawn by the fluid pump is below the calculated normal electrical current operating range for the fluid pump; and 
display an indication of whether the occlusion along the fluid path exists and an indication of whether the leakage along the fluid path exists.
Amend claim 30 as follows:
The system according to claim 11, wherein the computing device is further configured to calculate the normal electrical current operating range for the pump based on
Amend claim 32 as follows:
The system according to claim 26, wherein the computing device is further configured to calculate the normal electrical current operating range for the fluid pump based on
Amend claim 34 as follows:
An ablation system, comprising: 

a pump configured to operably couple to the tubing and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe; 
a sensor configured to measure an electrical current drawn by the pump; and 
a computing device configured to: 
store, in a memory, performance data for the tubing operably coupled to the pump and performance data for thefluid pumped through the fluid path by the pump; 
calculate a normal electrical current operating range for the pump based on the stored performance data for the tubing operably coupled to the pump and the stored performance data for the
Amend claim 35 as follows:
The system according to claim 34, wherein the computing device is further configured to calculate the normal electrical current operating range for the pump based on 
Reasons for Allowance
Claims 11-17, 20-28, 30, 32, and 34-35 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, the prior art of record, taken alone or in combination, fail to disclose or render obvious “An ablation system, comprising: an ablation probe defining a fluid path for circulation of a fluid therethrough and having tubing in fluid communication with the fluid path; a generator configured to supply energy to the ablation probe for treating a tissue; a pump configured to operably couple to the tubing and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe; a sensor configured to measure an electrical current drawn by the pump; and a computing device configured to: store, in a memory, performance data for the tubing operably coupled to the pump and performance data for the fluid pumped through the fluid path by the pump; calculate a normal electrical current operating range for the pump based on the stored performance data for the tubing operably coupled to the pump and the stored performance data for the fluid pumped through the fluid path by the pump; determine at least one of a flow rate or a pressure of the fluid pumped through the fluid path by the pump based on the measured electrical current; determine that an occlusion along the fluid path exists when the measured electrical current is above the calculated normal electrical current operating range for the pump; determine that a leakage along the fluid path exists when the measured electrical current is below the calculated normal electrical current operating range for the pump; and display an indication of whether the occlusion along the fluid path exists and an indication of whether the leakage along the fluid path exists.”
Regarding independent claim 26, the prior art of record, taken alone or in combination, fail to disclose or render obvious “An ablation system, comprising: an ablation probe defining a fluid path for circulation of a fluid therethrough and having tubing in fluid communication with the fluid path; a microwave generator configured to supply microwave energy to the ablation probe for treating a tissue; a fluid pump configured to operably couple to the tubing and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe; a power supply configured to deliver an electrical current to the fluid pump; a current sensor disposed between the power supply and the fluid pump and configured to measure the electrical current drawn from the power supply by the fluid pump; and a computing device configured to: store, in a memory, performance data for the tubing operably coupled to the fluid pump and performance data for the 
Regarding independent claim 34, the prior art of record, taken alone or in combination, fail to disclose or render obvious “An ablation system, comprising: an ablation probe defining a fluid path for circulation of a fluid therethrough and having tubing in fluid communication with the fluid path; a pump configured to operably couple to the tubing and to pump the fluid through the fluid path of the ablation probe to cool the ablation probe; a sensor configured to measure an electrical current drawn by the pump; and a computing device configured to: store, in a memory, performance data for the tubing operably coupled to the pump and performance data for thefluid pumped through the fluid path by the pump; calculate a normal electrical current operating range for the pump based on the stored performance data for the tubing operably coupled to the pump and the stored performance data for the fluid pumped through the fluid path by the pump; determine at least one of a flow rate or a pressure of the fluid pumped through the fluid path by the pump based on the measured electrical current; determine that an occlusion along the fluid path exists when the measured electrical current is above the calculated normal electrical current operating range for the pump; determine that a leakage along the fluid path exists when the measured electrical current is below the calculated normal electrical current operating range for the pump; and display an indication of whether the occlusion along the fluid path exists and an indication of whether the leakage along the fluid path exists.”
The closest prior art of record is identified as: US PGPUB: 2011/0295254) to Willyard, US Patent No. 6,440,128 to Edwards, USPGPUB: 2004/0085215 to Moberg, and US Patent No. 5,739,508 to Uber. 
Willyard discloses an ablation system comprising a pump, generator for supplying energy to an ablation probe, a sensor, and a controller for determining the fluid pressure pump through the device. Willyard does not explicitly disclose the sensor measures electrical current drawn by . 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                           /RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        

 /JOANNE M HOFFMAN/ Supervisory Patent Examiner, Art Unit 3794